

115 HR 4850 IH: Asylum Protection Act of 2018
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4850IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mr. Francis Rooney of Florida (for himself, Mr. Smith of Texas, Mr. Brooks of Alabama, Mr. Farenthold, Mr. DesJarlais, Mr. Budd, and Mr. Norman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to alter the deadlines by which an application for asylum must be made, and for other purposes. 
1.Short titleThis Act may be cited as the Asylum Protection Act of 2018. 2.Dates of applications for asylumSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended— 
(1)by striking 1 year and inserting 30 days; and (2)by adding before the period at the end the following: , except that, in the case of an alien who arrives at a designated port of arrival, that alien shall be required to commence an application at the time of arrival.   
